t c memo united_states tax_court larry geneser petitioner v commissioner of internal revenue respondent docket no filed date james r monroe and robert l myott for petitioner stephen a haller lynn m barrett and catherine s tyson for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’ sec_2010 federal_income_tax of dollar_figure and additions to tax under sec_6651 of 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the continued dollar_figure sec_6651 of dollar_figure and sec_6654 of dollar_figure after concessions the issues for decision are whether petitioner for tax_year is liable for self-employment_tax under sec_1401 is entitled to an interest_expense_deduction under sec_163 is entitled to a business_expense deduction under sec_162 and is liable for additions to tax under sec_6651 and and a findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in iowa when the petition was filed continued nearest dollar 2respondent allowed petitioner a standard_deduction for petitioner contends that if we find he is not entitled to business_expense deductions for interest and other expenses he therefore is entitled to deduct those items on schedule a itemized_deductions if their sum is greater than the amount allowable as a standard_deduction for further discussion see infra note 3the parties agree that petitioner’s filing_status was married_filing_separately petitioner claims he is entitled to an additional exemption for his spouse under sec_151 however he did not raise that issue on his original petition his amendment to petition or his amended petition pursuant to rule b any issues that petitioner did not raise in his assignments of error are deemed waived see eg 123_tc_213 petitioner sold insurance as an independent_contractor for american income life_insurance co ail from date through date during which he received commission advances from ail which created a debit balance and were repaid from his future earned commissions petitioner and ail entered into several state general agent contracts one contract effective date set forth a vesting schedule for commissions that was dependent on an agent’s length of service at ail and stated that all of the commissions earned following the general agent’s termination_date shall be vested if the agent has completed ten years of continuous service the last contract between petitioner and ail effective date stated that petitioner for the one- year period beginning on the date of termination will not engage in the life or health insurance_business in any territory possessed by the state general agent during the year proceeding termination utilizing the union credit_union or association sales procedures of the company that contract also stated that c ommissions are determined by the schedule in effect at the time the insurance is issued on date petitioner’s debit balance with ail was dollar_figure petitioner did not perform any services for ail after his termination on 4the 10-year period begins at the start of an individual’s employment date petitioner and cfg llc entered into a loan and security_agreement pursuant to which cfg lent dollar_figure to petitioner and petitioner assigned all future earned commissions from ail to cfg as collateral the loan proceeds were disbursed as follows dollar_figure to cfg for the loan origination fee dollar_figure to bayview loan servicing llc bls to repay a loan that petitioner claims was for his former office building dollar_figure to ail to repay petitioner’s debit balance and dollar_figure to petitioner in ail reported dollar_figure as nonemployee compensation to petitioner on form 1099-misc miscellaneous income petitioner did not file a return for respondent prepared a substitute for return for petitioner pursuant to sec_6020 on date respondent sent petitioner a notice_of_deficiency for tax_year that determined petitioner had dollar_figure of nonemployee compensation was liable for self-employment_tax of dollar_figure and was liable for additions to tax under sec_6651 and and a petitioner timely filed a petition for redetermination of the deficiency and the additions to tax petitioner claims he is entitled to a dollar_figure interest_expense 5ail did not directly pay petitioner any amount in rather ail directly paid the renewal_commissions to cfg pursuant to the loan and security_agreement deduction and a dollar_figure business_expense deduction for loan service fees on brief petitioner conceded he received dollar_figure in nonemployee compensation_for we will address the issues of self-employment_tax petitioner’s claimed deductions and the additions to tax in turn below opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to establish the amounts of income deductions credits and other items reported on their federal tax returns sec_6001 sec_1_6001-1 e income_tax regs the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 116_tc_438 once the burden of production is met the taxpayer bears the burden_of_proof including the burden of proving reasonable_cause for his late filing or late payment see rule a higbee v commissioner t c pincite ii self-employment_tax sec_1401 and b imposes a tax on self-employment_income self- employment income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 net_earnings_from_self-employment are defined as gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 the self- employment_tax provisions are broadly construed to favor treatment of income as earnings from self-employment 353_f3d_595 8th cir aff’g 118_tc_138 gross_income derived from an individual’s trade_or_business may be subject_to self-employment_tax even when it is attributable in whole or in part to services rendered in a prior taxable_year sec_1_1402_a_-1 income_tax regs sec_1402 exempts the termination payments of insurance salesmen from self-employment_tax as long as among other requirements the payments do not depend to any extent on length of service performed for such company without regard to whether eligibility for payment depends on length of service petitioner’s commission payments credited toward his account in were dependent on his length of service at ail accordingly petitioner does not meet the requirements of sec_1402 petitioner’s testimony that he absolutely meets all the requirements of sec_1402 exemplifies self-serving testimony and apart from being neither convincing nor persuasive is inherently incredible petitioner may not exclude the dollar_figure in commission payments from his net_earnings_from_self-employment under sec_1402 and those earnings are therefore subject_to self-employment_tax under sec_1401 see rule a iii business_interest and loan service fee deductions sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_163 generally allows a deduction for any interest_paid or accrued on indebtedness in the taxable_year sec_163 provides an exception to this general_rule of deductibility for personal_interest sec_163 defines personal_interest to mean any interest other than interest_paid or accrued on indebtedness properly allocable to a trade_or_business petitioner argued that the commission advances from ail and the dollar_figure of loan proceeds that he received were used solely to pay business_expenses but acknowledged that he was able to use both to pay personal expenses petitioner also testified that he made no attempt to distinguish between those commission advances and loan proceeds used to pay personal expenses and those used to pay business_expenses that might permit deduction petitioner did not introduce any evidence that would allow us to make any reasonable allocation between personal expenses and business_expenses for either the commission advances or the dollar_figure of loan proceeds that he received nor did he introduce any evidence to substantiate that the dollar_figure disbursed to bls was actually used to repay a loan for his former office building or that the building was used as an office for his business we therefore cannot properly allocate between personal expenses and business_expenses the dollar_figure of loan proceeds see sec_1_163-8t temporary income_tax regs fed reg date i nterest expense on a debt is allocated in the same manner 6the cfg loan comprises dollar_figure to cfg for the loan origination fee dollar_figure to bls to repay a loan for petitioner’s purported former office building dollar_figure paid to ail and dollar_figure paid to petitioner as the debt to which such interest_expense relates is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures because we are unable to make a reasonable allocation we do not consider whether repayment of the cfg loan during gave rise to deductible_interest accordingly we hold that petitioner is not entitled to an interest_expense_deduction for additionally because we are unable to make a reasonable allocation between business and personal_use of the loan proceeds we are unable to determine and therefore do not consider whether the loan service fees gave rise to a deduction under sec_162 accordingly we hold that petitioner is not entitled to a business_expense deduction for loan service fees for iv additions to tax sec_6651 provides for an addition_to_tax for failure to timely file a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on a return unless the taxpayer 7in accordance with our holding herein petitioner is not entitled to an itemized_deduction for interest_expense see sec_163 disallowing deductions for personal_interest similarly petitioner’s loan service fees are nondeductible personal expenses and therefore petitioner is not entitled to an itemized_deduction for loan service fees proves that the failure was due to reasonable_cause and not due to willful neglect sec_6654 imposes an addition_to_tax on a taxpayer who fails to make required_payments of estimated_tax petitioner did not file an income_tax return for respondent prepared a substitute for return in accordance with his authority under sec_6020 and petitioner did not pay the amount shown as due see sec_6651 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir the return respondent prepared met the requirements for a substitute for return under sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent satisfied his burden of production under sec_6651 and petitioner points to his medical conditions as reasonable_cause for his failure to both timely file a tax_return and timely pay the amount shown as due on the return petitioner’s wife testified that while petitioner was diagnosed with cancer in he was never admitted to a hospital for an overnight stay and that the cancer treatments finished in date petitioner failed to offer credible 8petitioner acknowledged on brief that his subjective belief that he did not owe any federal_income_tax because of a potential net_operating_loss_carryover does not rise to the level of reasonable_cause that would negate additions to tax under sec_6651 and testimony that would allow us to conclude that he had reasonable_cause for either not filing a tax_return or not paying the amount shown as due on the return we find that petitioner’s medical conditions during the relevant time do not constitute reasonable_cause for his failure to timely file a tax_return or his failure to timely pay the amount shown on the return accordingly petitioner is liable for the additions to tax under sec_6651 and sec_6654 imposes an addition_to_tax for failure to make required estimated payments the required_annual_payment of estimated_tax is equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax shown on the taxpayer’s return for the immediately preceding_taxable_year sec_6654 respondent established that petitioner failed to file a return for or and that he had actual tax_liability for but failed to make the required_payments therefore petitioner’s required_annual_payment for i sec_90 of the tax owed for that year respondent has satisfied his burden of production for an addition_to_tax under sec_6654 see wheeler v commissioner t c pincite sec_6654 does not contain a general exception for reasonable_cause or good_faith and petitioner has not shown that he satisfied any of the statutory exceptions under sec_6654 see 121_tc_308 accordingly petitioner is liable for the addition_to_tax under sec_6654 for we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
